DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 01/19/2022, with respect to the amended claims 1, 14, 27, and 30 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-30 has been withdrawn. 
Applicant's arguments, see pages 10-11, filed 01/19/2022, with respect to the amended claims 1, 14, 27, and 30 have been fully considered and are not persuasive.
Regarding claim 1, applicant argues that “claim 1 as amended recites "deriving the first numerology based on a subcarrier spacing of a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH)". Applicant respectfully submits that Hou in view of R1-1907689 does not disclose such features of amended claim 1” in pages 10-11.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. Hou discloses a first user equipment (UE) [see Fig. 4-8, para. 102-144; a first UE (receiving device)], configured to: determine a first numerology [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration] is associated with sidelink communication with a second UE by deriving the first numerology based on a subcarrier spacing of a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH) [see Fig. 8, step S803, para. 136-137; the first UE (receiving device) receives, from a second UE (transmitting device), a broadcast SCI signal (see para. 133) over a PSBCH (see para. 75) and decode/obtain the numerology configuration associated with sidelink communication with the second UE (transmitting device) based on the selected numerology of the SCI signal (see para. 72-77, 104; the selected numerology includes subcarrier spacing)]; and listen to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].
In view of the above response, independent claims 1, 14, 27, and 30 and claims dependent thereon are not allowable.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification Figure 8, paragraphs [0108]-[0111] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-3, 13-16, and 26-38 are objected to because of the following informalities:  
Claim 1 recites “a second UE” in line 6. For clarity, it is suggested to replace with “the second UE”.
Claim 14 recites “a second UE” in line 9. For clarity, it is suggested to replace with “the second UE”.
Claim 27 recites “a second UE” in line 8. For clarity, it is suggested to replace with “the second UE”.
Claim 30 recites “a second UE” in line 6. For clarity, it is suggested to replace with “the second UE”.
Claims 2-3, 13, 15-16, 26, 28-29, 31-38 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 13, 26-29, 31, 33-34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “sidelink communication” in line 4. It is unclear whether or not it is referring to “sidelink communication” in line 1. For the purpose of examination, examiner will interpret the claims as best understood.
Claim 13 recites “sidelink communication” in line 8. It is unclear whether or not it is referring to “sidelink communication” in claim 1, line 4. For the purpose of examination, examiner will interpret the claims as best understood.
Claim 26 recites “sidelink communication” in line 9. It is unclear whether or not it is referring to “sidelink communication” in claim 14, line 7. For the purpose of examination, examiner will interpret the claims as best understood.
Claim 27 recites “sidelink communication” in line 6. It is unclear whether or not it is referring to “sidelink communication” in line 3. For the purpose of examination, examiner will interpret the claims as best understood.
Claim 33 recites “sidelink communication” in line 9. It is unclear whether or not it is referring to “sidelink communication” in claim 27, line 6. For the purpose of examination, examiner will interpret the claims as best understood.
Claim 37 recites “sidelink communication” in line 8. It is unclear whether or not it is referring to “sidelink communication” in claim 30, line 4. For the purpose of examination, examiner will interpret the claims as best understood.
Claims 2-3, 28-29, 31, 34 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 27, 30-32, 34, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hou et al. (US 2020/0235887 A1, hereinafter “Hou”).

Regarding claims 1 and 14, Hou discloses a first user equipment (UE) [see Fig. 4-8, para. 102-144; a first UE (receiving device)], comprising: 
a memory [see Fig. 4-7, para. 140; a memory]; and 
a processor coupled to the memory [see Fig. 4-7, para. 140-141; a processor coupled to the memory], the processor and the memory configured to cause the first UE to: 
determine a first numerology [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration] is associated with sidelink communication with a second UE by deriving the first numerology based on a subcarrier spacing of a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH) [see Fig. 8, step S803, para. 136-137; the first UE (receiving device) receives, from a second UE (transmitting device), a broadcast SCI signal (see para. 133) over a PSBCH (see para. 75) and decode/obtain the numerology configuration associated with sidelink communication with the second UE (transmitting device) based on the selected numerology of the SCI signal (see para. 72-77, 104; the selected numerology includes subcarrier spacing)]; and 
listen to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].

Regarding claim 27, Hou discloses a non-transitory computer-readable storage medium that stores instructions that when executed by a first user equipment (UE) cause the first UE to perform [see Fig. 4-8, para. 10, 140-141; a computer readable storage medium storing executable instructions which, when being executed by a first UE (receiving device), cause the first UE (receiving device) to perform] operations for sidelink communication [see Fig. 4-8, para. 102-144; operations for sidelink communication], the operations comprising: 
determining a first numerology [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration] is associated with sidelink communication with a second UE by deriving the first numerology based on a subcarrier spacing of a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH) [see Fig. 8, step S803, para. 136-137; the first UE (receiving device) receives, from a second UE (transmitting device), a broadcast SCI signal (see para. 133) over a PSBCH (see para. 75) and decode/obtain the numerology configuration associated with sidelink communication with the second UE (transmitting device) based on the selected numerology of the SCI signal (see para. 72-77, 104; the selected numerology includes subcarrier spacing)]; and 
listening to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].

Regarding claim 30, Hou discloses a first user equipment (UE) [see Fig. 4-7, para. 6-7; a UE], comprising: 
means for [see Fig. 4-7, para. 140-141; a processor] determining a first numerology [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration] is associated with sidelink communication with a second UE by deriving the first numerology based on a subcarrier spacing of a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH) [see Fig. 8, step S803, para. 136-137; the first UE (receiving device) receives, from a second UE (transmitting device), a broadcast SCI signal (see para. 133) over a PSBCH (see para. 75) and decode/obtain the numerology configuration associated with sidelink communication with the second UE (transmitting device) based on the selected numerology of the SCI signal (see para. 72-77, 104; the selected numerology includes subcarrier spacing)]; and 
means for [see Fig. 4-7, para. 140-141; a processor] listening to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].

Regarding claims 31, 32, 34, and 38, Hou discloses wherein the processor and memory [see Fig. 4-7, para. 140-141; the processor and memory] are further configured to cause the first UE to determine a mode of network signaling between the first UE and a base station (BS) is an out-of-coverage mode of network signaling [see para. 106; determine the UE is outside the coverage of the base station], wherein the processor and memory [see Fig. 4-7, para. 140-141; the processor and memory] are configured to cause the first UE to determine the first numerology in response to determining the mode [see para. 105-106, 117, 133-134, 137, 142; determining the numerology is in response to determining whether the UE is in the coverage or outside the coverage of the base station].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 13, 15-16, 26, 28-29, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of (VIVO: “Sidelink synchronization mechanism”, R1-1907689, 3GPP TSG RAN WG1 #97, Reno, USA, May 13th – 17th, 2019, hereinafter “R1-1907689”).

Regarding claims 2, 15, 28 and 35, Hou does not explicitly disclose sidelink synchronization signaling block (S-SSB). 
However, R1-1907689 teaches the sidelink signal comprises sidelink synchronization signaling block (S-SSB) [see section 2.4 Numerology; S-SSB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the sidelink signal comprises sidelink synchronization signaling block (S-SSB)”, as taught by R1-1907689, into the system of Hou so that it would support SCS for sidelink data/control/feedback channel [see R1-1907689, section 2.4].

Regarding claims 3, 16, 29 and 36, Hou does not explicitly disclose wherein the sidelink signal includes one or more of a primary sidelink synchronization signal (P-SLSS), a secondary sidelink synchronization signal (S-SLSS), or a PSBCH signal, wherein the one or more of the P-SLSS, the S-SLSS, or the PSBCH signals are configured to synchronize the first UE to the second UE. 
However, R1-1907689 teaches the sidelink signal includes one or more of a primary sidelink synchronization signal (P-SLSS), a secondary sidelink synchronization signal (S-SLSS), or a physical sidelink broadcast channel (PSBCH) signal, wherein the P-SLSS, the S-SLSS, and the PSBCH signals are configured to synchronize the first UE to the second UE [see section 2.1; synchronization signals include sidelink PSS (S-PSS) and sidelink SSS (S-SSS), and are structured with PSBCH in a block format (S-SSB). The NR sidelink UE identify sync sources by detecting S-SSB so that UE can find the optimal sync source quickly under various conditions. Moreover, as the PSBCH depends on coherent demodulation of DMRSs, DMRS must be a part of S-SSB. Proposal 1: S-SSB should include DMRS for PSBCH demodulation].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the sidelink signal includes one or more of a primary sidelink synchronization signal (P-SLSS), a secondary sidelink synchronization signal (S-SLSS), or a physical sidelink broadcast channel (PSBCH) signal, wherein the P-SLSS, the S-SLSS, and the PSBCH signals are configured to synchronize the first UE to the second UE”, as taught by R1-1907689, into the system of Hou so that it would support SCS for sidelink data/control/feedback channel [see R1-1907689, section 2.4].

Regarding claims 13, 26, 33, and 37, Hou does not explicitly disclose select one or more raster locations from a synchronization raster, each of the one or more raster locations comprising one or more indications of frequency locations of synchronization signal blocks (SSBs) configured to synchronize the first UE to a base station (BS) for network communication; and offset the one or more raster locations by a frequency offset to generate one or more locations of sidelink synchronization signal blocks (S-SSBs) configured to synchronize the first UE to the second UE for sidelink communication.
However, R1-1907689 teaches select one or more raster locations from a synchronization raster, each of the one or more raster locations comprising one or more indications of frequency locations of synchronization signal blocks (SSBs) configured to synchronize the first UE to the BS for network communication; and offset the one or more raster locations by a frequency offset to generate one or more locations of sidelink synchronization signal blocks (S-SSBs) configured to synchronize the first UE to the second UE for sidelink communication [see section 2.8 PSBCH content; select frequency position of S-SSB, if there are multiple candidate frequency positions configured for S-SSB transmission, upon receiving an S-SSB, the receiver identifies the relative position of S-SSB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “select one or more raster locations from a synchronization raster, each of the one or more raster locations comprising one or more indications of frequency locations of synchronization signal blocks (SSBs) configured to synchronize the first UE to the BS for network communication; and offset the one or more raster locations by a frequency offset to generate one or more locations of sidelink synchronization signal blocks (S-SSBs) configured to synchronize the first UE to the second UE for sidelink communication”, as taught by R1-1907689, into the system of Hou so that it would support SCS for sidelink data/control/feedback channel [see R1-1907689, section 2.4].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469